
	
		I
		112th CONGRESS
		1st Session
		H. R. 856
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2011
			Mr. Heller (for
			 himself and Mr. Heck) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To withdraw certain land located in Clark County, Nevada,
		  from location, entry, and patent under the mining laws and disposition under
		  all laws pertaining to mineral and geothermal leasing or mineral materials, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sloan Hills Withdrawal
			 Act.
		2.Withdrawal of Sloan
			 Hills Area of Clark County, Nevada
			(a)Definition of
			 Federal landIn this section,
			 the term Federal land means the land identified as the
			 Withdrawal Zone on the map entitled Sloan Hills
			 Area and dated February 14, 2011.
			(b)WithdrawalSubject
			 to valid rights in existence on the date of introduction of this Act, the
			 Federal land is withdrawn from all forms of—
				(1)location, entry,
			 and patent under the mining laws; and
				(2)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				
